Citation Nr: 0701607	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for sarcoidosis.  In 
October 2004, the Board remanded the case to the RO for 
further evidentiary and procedural development.  Following 
this development, the RO confirmed the denial in an April 
2006 rating decision.  The case was returned to the Board and 
the veteran now continues his appeal. 


FINDINGS OF FACT

Onset of the veteran's sarcoidosis began during his period of 
active military duty.


CONCLUSION OF LAW

Sarcoidosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).  As will be further discussed below, because the 
claim on appeal for service connection for sarcoidosis is 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.

Factual background and analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any cough in service will permit service 
connection for pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Sarcoidosis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2006).

The veteran's service medical records show no skin or lung 
abnormalities on chest X-ray and physical examinations 
conducted prior to his enlistment in April 1970 and April 
1971.  His records during service show no treatment for any 
skin or respiratory complaints.  The report of his separation 
examination in May 1973 shows no abnormalities were detected 
on review of his skin, lymphatic system, and respiratory 
system.  Chest X-rays revealed no lung abnormalities.  

Post-service private and VA medical records dated 1997 - 2006 
show that the veteran was diagnosed with pulmonary and 
cutaneous sarcoidosis.  In a December 2002 written statement, 
the veteran's private physician, Dr. G.O., reported that he 
had known the veteran since 1975 and that, to his knowledge, 
the veteran's diagnosis of sarcoidosis began as early as 
1975, following pathological confirmation through a biopsy of 
skin tissue taken from a facial lesion.  The veteran had 
related to Dr. G.O. that he had a history of a dry cough 
since 1973 which did not respond to conventional cough 
medications.  Later, in 1984, the veteran's physicians 
discovered pulmonary infiltrates on chest X-ray and, in view 
of his history of cutaneous sarcoidosis, prescribed him 
corticosteroids which completely resolved his cough.    

The veteran's service personnel records show that he served 
aboard ship on the United States Navy aircraft carrier U.S.S. 
Kitty Hawk (CV-63) for the majority of his period of active 
duty.  In support of his claim for VA compensation for 
sarcoidosis, the veteran provided a videotape recording of a 
documentary that cited scientific medical studies that 
indicate a statistical correlation between development of 
pulmonary and cutaneous sarcoidosis and service aboard United 
States Navy aircraft carriers.

In several written statements dated in 2002, 2003, and 2004, 
and in oral hearing testimony presented before the Board in 
May 2004, the veteran and his witnesses (who included a 
former shipmate who served with the veteran aboard the U.S.S. 
Kitty Hawk, and people who knew the veteran personally in his 
first year following his separation from active duty) 
testified that he developed a persistent, dry cough that 
began during the last months of his period of active duty in 
1973 and which continued to the present day.  The veteran 
contends that this symptom represented onset of pulmonary 
sarcoidosis during, or within his first year following his 
discharge from the navy, and that therefore service 
connection for sarcoidosis is warranted on either a direct or 
presumptive basis.

The report of a January 2005 VA examination conducted by a 
nurse practitioner (NP) shows that the veteran was a 
nonsmoker who related a history of naval service aboard an 
aircraft carrier, during which time he developed a persistent 
dry cough during his last month of active duty.  He developed 
skin lesions on his face shortly afterwards, and was 
subsequently diagnosed with sarcoidosis in 1974.  His 
sarcoidosis symptoms were intermittent, with periods of 
remission between episodic flare-ups, which were treated with 
steroid therapy.  X-rays revealed the presence of prominent 
hilar markings, bilaterally, which could be associated with 
his history of sarcoidosis.  An erythematous macular rash was 
noted on the veteran's face, indicative of active cutaneous 
sarcoidosis.  The NP reviewed the veteran's claims file and 
expressed the opinion that it was at least as likely as not 
(i.e., a 50/50 probability) that the veteran's pulmonary 
sarcoidosis and cutaneous sarcoidosis were caused by, or a 
result of his military service aboard a United States Navy 
aircraft carrier.  Her rationale was as follows:

"Upon discharge from active duty, (the) veteran 
had some of the classic symptoms of Sarcoidosis - 
skin lesions, chronic dry cough.  According to the 
ATS (American Thoracic Society) a significant 
association was identified between increased risk 
for sarcoidosis and (a history of service) on US 
Navy aircraft carriers.  The extent to which 
environmental and occupational exposures confer 
increased risk for sarcoidosis awaits further 
investigation."

In a medical statement dated in January 2006, a VA physician 
presented the following opinion:

"I have reviewed the (veteran's) C-File.

In my opinion (the) veteran has mild sarcoidosis 
with hilar/lymphnode enlargement.  I also believe 
(the) veteran's sarcoidosis to be related to (a) 
condition present in military service."

In a February 2006 addendum to the above opinion, the VA 
physician further stated:

"I have again reviewed the (veteran's) C-File.

Available service medical records do not indicate 
objective medical evidence of any dry cough or 
skin rashes in military service.  However, there 
is collateral lay witness report of above symptoms 
while veteran was in military service.

There is currently no valid objective medical 
evidence of any relationship of veteran's 
sarcoidosis with in-service conditions or 
symptoms."

The Board has considered the aforementioned evidence as it 
relates to the veteran's claim for service connection for 
sarcoidosis.  Although, as noted by the VA physician in his 
February 2006 addendum, there is no objective evidence that 
actually establishes onset of sarcoidosis during the 
veteran's period of active service, his January 2006 opinion 
has, in essence, corroborated the January 2005 opinion of the 
VA NP.  Both VA medical professionals hold the same opinion 
that the veteran's sarcoidosis was related to his period of 
naval service.  The NP has expressed her concurrence with the 
statistical evidence indicating a correlation between service 
aboard United States Navy aircraft carriers and subsequent 
development of chronic sarcoidosis in American naval 
personnel.  The VA physician, having reviewed the veteran's 
claims file and the NP's opinion, has presented a concurring 
opinion that there exists a link between the veteran's 
pulmonary and cutaneous sarcoidosis and his period of active 
duty.  The VA physician also has accepted the credibility of 
the factual testimonies of the veteran and his lay witnesses 
regarding the onset of the veteran's persistent dry cough 
proximate to his period of naval service.  Although the 
veteran and his lay witnesses are not medical professionals 
and are thus not qualified to present an opinion as to 
whether or not this symptom was representative of sarcoidosis 
(see Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)), the supportive 
opinion of the VA physician significantly raises the 
probative value of their lay statements.  Furthermore, the 
Board notes that the December 2002 statement of the veteran's 
private physician, Dr. G.O., indicates that the veteran's 
cutaneous sarcoidosis was diagnosed as early as 1975, which 
is proximate in time to his last day of active duty in late 
May 1973, although not within the one-year presumptive period 
prescribed by 38 C.F.R. §§ 3.303, 3.307, and 3.309, to permit 
presumptive service connection for this disease.  

In view of the foregoing discussion, the Board concludes that 
the medical evidence is in a state of relative equipoise with 
regard to the merits of the veteran's claim.  The evidence is 
equally in support of, and against a finding that his 
sarcoidosis had its onset during active duty.  Therefore, 
resolving all doubt in the claimant's favor, the Board will 
allow the veteran's appeal.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Service connection for pulmonary and 
cutaneous sarcoidosis is thus granted, subject to the 
applicable laws and regulations which govern awards of VA 
compensation benefits.  See 38 C.F.R. § 3.400 (2006).


ORDER

Service connection for sarcoidosis is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


